DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-10, 12, 13, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s)
obtaining a monitoring image captured by an image capture device, wherein the monitoring image corresponds to commodities to be settled which are placed on a settlement counter; 
recognizing the monitoring image to obtain information of the commodities to be settled, wherein the information of the commodities to be settled comprises a category and quantity of the commodities to be settled; 
obtaining a first weight corresponding to the commodities to be settled captured by a weight detection device arranged on the settlement counter, and obtaining a second weight corresponding to the commodities to be settled based on the information of the commodities to be settled; 
judging whether the information of the commodities to be settled is matched with commodities to be confirmed according to a preset matching judgment rule and a comparison result of the first weight and the second weight; 
and obtaining purchased commodity settlement information based on the information of the commodities to be settled under the condition that the information of the commodities to be settled is matched with the commodities to be confirmed, 
and performing checkout processing according to the purchased commodity settlement information, wherein the purchased commodity settlement information comprises the category, quantity and settlement price of the commodities to be settled.
The entirety of the claim is directed to a method of object identification, with weight confirmation, to create list of commodities to perform a checkout process. The act of checking out within a retail environment, is part of sales actives, and therefore is considered a commercial interaction. Commercial interactions are part of the enumerated grouping of a certain method of organizing human activity. 
The additional element are an image capture device, weight detection device, processor and memory.
This judicial exception is not integrated into a practical application because the additional elements are all described as generic computer elements, that are used to perform their intended purpose. The image capture device, captures images, the weight sensor is a scale to gather weight information, and the processor and memory are capable of implementing the computer method. Therefore, under MPEP 2106.05(f) when elements are used to simply apply the abstract idea, they do no provide more than the abstract idea The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because application of an abstract idea, with elements that are used to obtain information they are typically accustomed to obtaining, and sending and receiving of the information, do not provide significantly more than their generic purpose. 
Dependent claims 2-5, 14, 15, 20 and 21 all add information that relates to how a coordinate scale, within the settlement counter, is able to change the image identification. The details are used to enhance the analysis of the image, and claims the limitation as to how the image data is to be enhanced beyond what is typically found within the art. The additional language is able to show more than application of the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 12, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0176719 A1 Migdal et al.

Regarding claim  1, Migdal teaches a self-service settlement (Migdal Abstract, self-checkout terminal) method, comprising: 
obtaining a monitoring image captured by an image capture device, wherein the monitoring image corresponds to commodities to be settled which are placed on a settlement counter (Migdal Para. [0030] imaging the checkout terminal, using a video feed to monitor items placed in transaction area); 
recognizing the monitoring image to obtain information of the commodities to be settled, wherein the information of the commodities to be settled comprises a category and quantity of the commodities to be settled (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count); 
obtaining a first weight corresponding to the commodities to be settled captured by a weight detection device arranged on the settlement counter (Migdal Para. [0030] a weight sensor in the bagging area obtains the actual weight of the commodities), and obtaining a second weight corresponding to the commodities to be settled based on the information of the commodities to be settled (Migdal Para. [0042-0043] the expected weight information for the commodities may be used to compare); 
judging whether the information of the commodities to be settled is matched with commodities to be confirmed according to a preset matching judgment rule and a comparison result of the first weight and the second weight (Migdal Para. [0030-0032] a weight tolerance is used to determine a match between the actual weight measured, and the stored weight information; Para. [0039] the flagged instance may be confirmed or denied as fraudulent); 
and obtaining purchased commodity settlement information based on the information of the commodities to be settled under the condition that the information of the commodities to be settled is matched with the commodities to be confirmed (Migdal Para. [0022] Transaction data, received by the imaging of the checkout area, includes item identification and count, used to compare to stored information to confirm the transaction), 
and performing checkout processing according to the purchased commodity settlement information, wherein the purchased commodity settlement information comprises the category, quantity and settlement price of the commodities to be settled (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a succesful payment is transacted).  


Regarding claim 6, Migdal teaches the self-service settlement method according to claim 1, wherein the obtaining a second weight corresponding to the commodities to be settled based on the information of the commodities to be settled comprises: 
acquiring a commodity unit weight corresponding to the category of the commodities to be settled; and obtaining the second weight according to the commodity unit weight and the quantity of the commodities to be settled (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count; having data about each individual item, combined with knowledge of the number of items, they may be combined to evaluate an expected weight).  

Regarding claim 7, Migdal teaches the self-service settlement method according to claim 6, wherein the judging whether the information of the commodities to be settled is matched with the commodities to be confirmed according to a preset matching judgment rule and a comparison result of the first weight and the second weight comprises: 
obtaining a difference between the first weight and the second weight (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count; having data about each individual item, combined with knowledge of the number of items, they may be combined to evaluate an expected weight); 6Docket No. 536718US Preliminary Amendment 
judging whether an absolute value of the difference is less than a preset difference threshold; and determining that the information of the commodities to be settled is matched with the commodities to be confirmed under the condition that the absolute value of the difference is less than the preset difference threshold (Migdal Para. [0030-0032] a weight tolerance is used to determine a match between the actual weight measured, and the stored weight information).  

Regarding claim 8, Migdal teaches the self-service settlement method according to claim 1, wherein the performing checkout processing according to the purchased commodity settlement information comprises: 
sending the purchased commodity settlement information to a first display device and a second display device, respectively, to display the purchased commodity settlement information to a customer and a clerk, respectively (Migdal Para. [0045] customer self-checkout terminal; Fig. 5, aspect 508; Para. [0047-0048] alert is given to an attendant at the self-checkout terminal area, and may intervene when an error message is present; Para. [0052] the information may be sent to an employee terminal for human validation); 
and suspending the checkout processing under the condition that a settlement cancellation or settlement error message sent by either of the customer and the clerk with respect to the purchased commodity settlement information is received (Migdal Para. [0062] an alert message is sent to the checkout terminal, or attendant to be remedied before settlement may be completed).  


Regarding claim 12, Migdal teaches a self-service settlement apparatus (Migdal Abstract, self-checkout terminal) comprising: 
a processor (Migdal Para. [0010] computer process implemented by processing unit); 
and a memory coupled to the processor, storing program instructions which, when executed by the processor (Migdal Para. [0010] processing unit implements the method), cause the processor to: 
obtain a monitoring image captured by an image capture device, wherein the monitoring image corresponds to commodities to be settled which are placed on a settlement counter (Migdal Para. [0030] imaging the checkout terminal, using a video feed to monitor items placed in transaction area); 
recognize the monitoring image to obtain information of the commodities to be settled, wherein the information of the commodities to be settled comprises a category and quantity of the commodities to be settled (Migdal Para. [0039-0040, data about each of the items identified are used to analyze; this includes expected weight, shape and count); 
obtain a first weight corresponding to the commodities to be settled captured by a weight detection device arranged on the settlement counter (Migdal Para. [0030] a weight sensor in the bagging area obtains the actual weight of the commodities), and obtain a second weight corresponding to the commodities to be settled based on the information of the commodities to be settled (Migdal Para. [0042-0043] the expected weight information for the commodities may be used to compare); 
judge whether the information of the commodities to be settled is matched with commodities to be confirmed according to a preset matching judgment rule and a comparison result of the first weight and the second weight (Migdal Para. [0030-0032] a weight tolerance is used to determine a match between the actual weight measured, and the stored weight information; Para. [0039] the flagged instance may be confirmed or denied as fraudulent); 
and obtain purchased commodity settlement information based on the information of the commodities to be settled under the condition that the information of the commodities to be settled is matched with the commodities to be confirmed (Migdal Para. [0022] Transaction data, received by the imaging of the checkout area, includes item identification and count, used to compare to stored information to confirm the transaction), 
and perform checkout processing according to the purchased commodity settlement information, wherein the purchased commodity settlement information comprises the category, quantity and settlement price of the commodities to be settled (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted).  

Regarding claim 13, Migdal teaches a non-transitory computer-readable storage medium having stored thereon computer-instructions which, when executed by one or more processors (Migdal Para. [0010] processing unit implements the method), cause the one or more processors to: 
a monitoring image captured by an image capture device, wherein the monitoring image corresponds to commodities to be settled which are placed on a settlement counter (Migdal Para. [0030] imaging the checkout terminal, using a video feed to monitor items placed in transaction area), recognize the monitoring image to obtain information of the commodities to be settled, wherein the information of the commodities to be settled comprises a category and quantity of the commodities to be settled (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count); 
obtain a first weight corresponding to the commodities to be settled captured by a weight detection device arranged on the settlement counter (Migdal Para. [0030] a weight sensor in the bagging area obtains the actual weight of the commodities), and obtain a second weight corresponding to the commodities to be settled based on the information of the commodities to be settled (Migdal Para. [0042-0043] the expected weight information for the commodities may be used to compare); 
judge whether the information of the commodities to be settled is matched with commodities to be confirmed according to a preset matching judgment rule and a comparison result of the first weight and the second weight (Migdal Para. [0030-0032] a weight tolerance is used to determine a match between the actual weight measured, and the stored weight information; Para. [0039] the flagged instance may be confirmed or denied as fraudulent); 
and obtain purchased commodity settlement information based on the information of the commodities to be settled under the condition that the information of the commodities to be settled is matched with the commodities to be confirmed (Migdal Para. [0022] Transaction data, received by the imaging of the checkout area, includes item identification and count, used to compare to stored information to confirm the transaction), and perform checkout processing according to the purchased commodity settlement information, wherein the purchased commodity settlement information comprises the category, quantity and settlement price of the commodities to be settled (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted).  

Regarding claim 16, Migdal teaches the self-service settlement apparatus of claim 12, wherein the obtaining a second weight corresponding to the commodities to be settled based on the information of the commodities to be settled comprises: acquiring a commodity unit weight corresponding to the category of the commodities to be settled; and obtaining the second weight according to the commodity unit weight and the quantity of the commodities to be settled (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count; having data about each individual item, combined with knowledge of the number of items, they may be combined to evaluate an expected weight).  

Regarding claim 17, Migdal teaches the self-service settlement apparatus of claim 16, wherein the judging whether the information of the commodities to be settled is matched with the commodities to be confirmed according to a preset matching judgment rule and a comparison result of the first weight and the second weight comprises: obtaining a difference between the first weight and the second weight (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count; having data about each individual item, combined with knowledge of the number of items, they may be combined to evaluate an expected weight); judging whether an absolute value of the difference is less than a preset difference threshold; and determining that the information of the commodities to be settled is matched with the commodities to be confirmed under the condition that the absolute value of the difference is less than the preset difference threshold (Migdal Para. [0030-0032] a weight tolerance is used to determine a match between the actual weight measured, and the stored weight information).  

Regarding claim 18, Migdal teaches the self-service settlement apparatus of claim 12, wherein the performing checkout processing according to the purchased commodity settlement information comprises: sending the purchased commodity settlement information to a first display device and a second display device, respectively, to display the purchased commodity settlement information to a customer and a clerk, respectively (Migdal Para. [0045] customer self-checkout terminal; Fig. 5, aspect 508; Para. [0047-0048] alert is given to an attendant at the self-checkout terminal area, and may intervene when an error message is present; Para. [0052] the information may be sent to an employee terminal for human validation); and suspending the checkout processing under the condition that a settlement cancellation or settlement error message sent by either of the customer and the clerk with respect to the purchased commodity settlement information is received (Migdal Para. [0062] an alert message is sent to the checkout terminal, or attendant to be remedied before settlement may be completed).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 14, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176719 A1 Migdal et al. in view of US 2019/0108396 A1 Dal Mutto et al.

Regarding claim 2, Migdal teaches the self-service settlement method according to claim 1, recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong, and obtaining a quantity corresponding to each type of commodity to be settled (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count); 
and determining the category of the commodities to be settled based on the size information of the commodities to be settled and the commodity type to which the commodities to be settled belong (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count).  
Migdal fails to explicitly disclose wherein the recognizing the monitoring image to obtain information of the commodities to 4Docket No. 536718USPreliminary Amendment be settled comprises: determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image; intercepting an image of the commodities to be settled and a coordinate scale image according to the first position and the second position in the monitoring image; 
determining size information of the commodities to be settled based on the coordinate scale image and the image of the commodities to be settled.  
Dal Mutto is in the field of identifying objects (Dal Mutto Abstract, identifying objects) and teaches wherein the recognizing the monitoring image to obtain information of the commodities to 4Docket No. 536718USPreliminary Amendment be settled comprises: 
determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image (Dal Mutto Para. [0071] the 3D scanning system includes a capture scale; Para. [0088] positions may be determined with various cameras); 
intercepting an image of the commodities to be settled and a coordinate scale image according to the first position and the second position in the monitoring image (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification); 
determining size information of the commodities to be settled based on the coordinate scale image and the image of the commodities to be settled (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification)

Regarding claim 3, modified Migdal teaches the self-service settlement method according to claim 2. Migdal fails to explicitly disclose wherein the determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image comprises: determining the first position and the second position in the monitoring image with the use of an object detection model, wherein the object detection model comprises a convolutional neural network model based on a Faster RCNN algorithm.  Dal Mutto teaches wherein the determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification) in the monitoring image comprises: determining the first position and the second position in the monitoring image with the use of an object detection model, wherein the object detection model comprises a convolutional neural network model based on a Faster RCNN algorithm (Dal Mutto Para. [0028-0029] all of the images may be placed into a 3D model, and the model is a convolutional neural network).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Regarding claim 4, modified Migdal teaches the self-service settlement method according to claim 2. Migdal fails to explicitly disclose wherein the recognizing a commodity type to which the commodities to be settled in the 5Docket No. 536718US Preliminary Amendment image of the commodities to be settled belong comprises: establishing a fully connected layer of a convolutional neural network by a Softmax function, and calculating a confidence level of the commodities to be settled belonging to each commodity type by the convolutional neural network; and taking the commodity type with the confidence level greater than a preset threshold as the commodity type of the commodities to be settled.  Dal Mutto teaches wherein the recognizing a commodity type to which the commodities to be settled in the 5Docket No. 536718US Preliminary Amendment image of the commodities to be settled belong comprises: establishing a fully connected layer of a convolutional neural network by a Softmax function (Dal Mutto Para. [0156] typical convolutional neural networks use methods to connect layers), and calculating a confidence level of the commodities to be settled belonging to each commodity type by the convolutional neural network (Dal Mutto Para. [0232] the second stage calculates a probability or confidence value of identification); and taking the commodity type with the confidence level greater than a preset threshold as the commodity type of the commodities to be settled (Dal Mutto Para. [0256] when a high confidence score is found, then the object identification is confirmed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Regarding claim 5, modified Migdal teaches the self-service settlement method according to claim 4. Migdal fails to explicitly disclose wherein pooling layers are provided between convolutional layers of the convolutional neural network, and a batch normalization layer is provided behind the last convolutional layer. Dal Mutto teaches wherein pooling layers are provided between convolutional layers of the convolutional neural network, and a batch normalization layer is provided behind the last convolutional layer (Dal Mutto Para. [0136] each of the layers may use a different technique. The layers include pooling techniques and convolutional. They are all combines to create a clear image; Para. [0156]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Regarding claim 14, Migdal teaches the self-service settlement apparatus of claim 12, recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong, and obtaining a quantity corresponding to each type of commodity to be settled (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count); and determining the category of the commodities to be settled based on the size information of the commodities to be settled and the commodity type to which the commodities to be settled belong (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count). Migdal fails to explicitly disclose wherein the recognizing the monitoring image to obtain information of the commodities to be settled comprises: determining a first position corresponding to the commodities to be settled and a 10Docket No. 536718US Preliminary Amendment second position corresponding to a coordinate scale on the settlement counter in the monitoring image; intercepting an image of the commodities to be settled and a coordinate scale image according to the first position and the second position in the monitoring image; determining size information of the commodities to be settled based on the coordinate scale image and the image of the commodities to be settled; wherein the determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image comprises: determining the first position and the second position in the monitoring image with the use of an object detection model, wherein the object detection model comprises a convolutional neural network model based on a Faster RCNN algorithm.  Dal Mutto teaches wherein the recognizing the monitoring image to obtain information of the commodities to be settled comprises: determining a first position corresponding to the commodities to be settled and a 10Docket No. 536718US Preliminary Amendmentsecond position corresponding to a coordinate scale on the settlement counter in the monitoring image (Dal Mutto Para. [0071] the 3D scanning system includes a capture scale; Para. [0088] positions may be determined with various cameras); intercepting an image of the commodities to be settled and a coordinate scale image according to the first position and the second position in the monitoring image (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification); determining size information of the commodities to be settled based on the coordinate scale image and the image of the commodities to be settled (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification); wherein the determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification) in the monitoring image comprises: determining the first position and the second position in the monitoring image with the use of an object detection model, wherein the object detection model comprises a convolutional neural network model based on a Faster RCNN algorithm (Dal Mutto Para. [0028-0029] all of the images may be placed into a 3D model, and the model is a convolutional neural network).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Regarding claim 15, modified Migdal teaches the self-service settlement apparatus of claim 14. Migdal fails to explicitly disclose wherein the recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong comprises: establishing a fully connected layer of a convolutional neural network by a Softmax function, and calculating a confidence level of the commodities to be settled belonging to each commodity type by the convolutional neural network; and 11Docket No. 536718US Preliminary Amendment taking the commodity type with the confidence level greater than a preset threshold as the commodity type of the commodities to be settled; wherein pooling layers are provided between convolutional layers of the convolutional neural network, and a batch normalization layer is provided behind the last convolutional layer.  Dal Mutto teaches wherein the recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong comprises: establishing a fully connected layer of a convolutional neural network by a Softmax function (Dal Mutto Para. [0156] typical convolutional neural networks use methods to connect layers), and calculating a confidence level of the commodities to be settled belonging to each commodity type by the convolutional neural network (Dal Mutto Para. [0232] the second stage calculates a probability or confidence value of identification); and 11Docket No. 536718USPreliminary Amendment taking the commodity type with the confidence level greater than a preset threshold as the commodity type of the commodities to be settled (Dal Mutto Para. [0256] when a high confidence score is found, then the object identification is confirmed); wherein pooling layers are provided between convolutional layers of the convolutional neural network, and a batch normalization layer is provided behind the last convolutional layer (Dal Mutto Para. [0136] each of the layers may use a different technique. The layers include pooling techniques and convolutional. They are all combines to create a clear image; Para. [0156]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Regarding claim 20, Migdal teaches the non-transitory computer readable storage medium of claim 13, recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong, and obtaining a quantity corresponding to each type of commodity to be settled (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count); and determining the category of the commodities to be settled based on the size 14Docket No. 536718US Preliminary Amendmentinformation of the commodities to be settled and the commodity type to which the commodities to be settled belong (Migdal Para. [0039-0040], data about each of the items identified are used to analyze; this includes expected weight, shape and count). Migdal fails to explicitly disclose wherein the recognizing the monitoring image to obtain information of the commodities to be settled comprises: determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image; intercepting an image of the commodities to be settled and a coordinate scale image according to the first position and the second position in the monitoring image; determining size information of the commodities to be settled based on the coordinate scale image and the image of the commodities to be settled; wherein the determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image comprises: determining the first position and the second position in the monitoring image with the use of an object detection model, wherein the object detection model comprises a convolutional neural network model based on a Faster RCNN algorithm.  Dal Mutto teaches wherein the recognizing the monitoring image to obtain information of the commodities to be settled comprises: determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter in the monitoring image (Dal Mutto Para. [0071] the 3D scanning system includes a capture scale; Para. [0088] positions may be determined with various cameras); intercepting an image of the commodities to be settled and a coordinate scale image according to the first position and the second position in the monitoring image (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification); determining size information of the commodities to be settled based on the coordinate scale image and the image of the commodities to be settled (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification); wherein the determining a first position corresponding to the commodities to be settled and a second position corresponding to a coordinate scale on the settlement counter (Dal Mutto Para. [0087] the 3D identification may use a reference coordinate system to aid in identification) in the monitoring image comprises: determining the first position and the second position in the monitoring image with the use of an object detection model, wherein the object detection model comprises a convolutional neural network model based on a Faster RCNN algorithm (Dal Mutto Para. [0028-0029] all of the images may be placed into a 3D model, and the model is a convolutional neural network).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Regarding claim 21, modified Migdal teaches the non-transitory computer readable storage medium of claim 20, Migdal fails to explicitly disclose wherein the recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong comprises: establishing a fully connected layer of a convolutional neural network by a Softmax function, and calculating a confidence level of the commodities to be settled belonging to each commodity type by the convolutional neural network; and taking the commodity type with the confidence level greater than a preset threshold as the commodity type of the commodities to be settled; wherein pooling layers are provided between convolutional layers of the convolutional neural network, and a batch normalization layer is provided behind the last convolutional layer. Dal Mutto teaches wherein the recognizing a commodity type to which the commodities to be settled in the image of the commodities to be settled belong comprises: establishing a fully connected layer of a convolutional neural network by a Softmax function (Dal Mutto Para. [0156] typical convolutional neural networks use methods to connect layers), and calculating a confidence level of the commodities to be settled belonging to each commodity type by the convolutional neural network (Dal Mutto Para. [0232] the second stage calculates a probability or confidence value of identification); and taking the commodity type with the confidence level greater than a preset threshold as the commodity type of the commodities to be settled (Dal Mutto Para. [0256] when a high confidence score is found, then the object identification is confirmed); wherein pooling layers are provided between convolutional layers of the convolutional neural network, and a batch normalization layer is provided behind the last convolutional layer (Dal Mutto Para. [0136] each of the layers may use a different technique. The layers include pooling techniques and convolutional. They are all combines to create a clear image; Para. [0156]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of commodities of Migdal with the coordinate scale image analysis as taught by Dal Mutto. The motivation for doing so would be to provide an improved identification of objects, in order to make the self-checkout easier and more accurate (Dal Mutto Para. [0002-0004] self-checkout system with improved identification).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176719 A1 Migdal et al.

Regarding claim 9, Migdal teaches the self-service settlement method according to claim 8, wherein the performing checkout processing according to the purchased commodity settlement information further comprises: 
receiving cost payment information sent by a customer terminal and generated according to the purchased commodity settlement information (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted); 
sending cost payment completion information to the first display device and the second display device under the condition that it is determined that the cost payment information is correct, and setting the commodities to be settled to a paid status, so as to enable the commodities to be settled to pass the detection of a safety detection device (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted); and 7Docket No. 536718USPreliminary Amendmentsending cost payment failure information to the first display device and the second display device under the condition that it is determined that the cost payment information is incorrect (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted; the claim is directed to a settlement method, that is able to send information about the payment status to display device, and therefore, when it is capable of sending completion information, it would be capable of sending failure information).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, that the ability for Migdal to send information about the complete payment, the equivalent technology would be used to send information about a failed payment (See MPEP 2144.06 II, when sending information, the same technology is used, it is merely the information being sent that is different).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176719 A1 Migdal et al. inv view of US 2017/0323345 A1 Flowers et al.

Regarding claim 10, modified Migdal teaches the self-service settlement method according to claim 9. Migdal fails to explicitly disclose further comprising: 
acquiring the purchased commodity settlement information with successful cost payment and corresponding to the customer terminal, and obtaining a commodity category and shopping frequency based on the purchased commodity settlement information; 
determining a recommended commodity and purchase cycle according to the commodity category and the shopping frequency, and determining pushing time based on the purchase cycle; pushing the recommended commodity to the customer terminal based on the pushing time; and receiving commodity preferential information, judging whether the commodity preferential information is matched with the recommended commodity, and pushing the recommended commodity and the commodity preferential information to the customer terminal under the condition that the commodity preferential information is matched with the recommended commodity.
Flowers is in the field of commercial interactions between vendors and users (Flowers Abstract, communication between vendors and users) and teaches further comprising: 
acquiring the purchased commodity settlement information with successful cost payment and corresponding to the customer terminal, and obtaining a commodity category and shopping frequency based on the purchased commodity settlement information (Flowers Para. [0147] a shopping profile is created based on the shopping habits of the user); 
determining a recommended commodity and purchase cycle according to the commodity category and the shopping frequency, and determining pushing time based on the purchase cycle (Flowers Para. [0153-0154] the user shopping profile, combined with their overall purchase history may be combine to create an ideal notification to the user, at a specific time); 
pushing the recommended commodity to the customer terminal based on the pushing time (Flowers Para. [0153-0154] the user shopping profile, combined with their overall purchase history may be combine to create an ideal notification to the user, at a specific time); 
and receiving commodity preferential information, judging whether the commodity preferential information is matched with the recommended commodity, and pushing the recommended commodity and the commodity preferential information to the customer terminal under the condition that the commodity preferential information is matched with the recommended commodity (Flowers Para. [0153-0154] the user shopping profile, combined with their overall purchase history may be combine to create an ideal notification to the user, at a specific time; Para. [0081] using a plurality of advanced techniques to push notifications). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout terminal of Migdal with the shopping profile taught by Flowers. The motivation for doing so would be to create an promotion specific to a user, that is responsive to their interests and increases enticement for the purchase of specific goods (Flowers Para. [0004] increasing product purchases by creating targeted product recommendations). 

Regarding claim 19, Migdal teaches the self-service settlement apparatus of claim 18, wherein the performing checkout processing according to the purchased commodity settlement information further comprises: receiving cost payment information sent by a customer terminal and generated according to the purchased commodity settlement information (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted); sending cost payment completion information to the first display device and the second display device under the condition that it is determined that the cost payment information is correct, and setting the commodities to be settled to a paid status, so as to enable the commodities to be settled to pass the detection of a safety detection device (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted); 
sending cost payment failure information to the first display device and the second display device under the condition that it is determined that the cost payment information is incorrect (Migdal Para. [0022] the transaction data include commodity information and count, and is confirmed using video and weight; Para. [0060] the method may be followed from the start of the checkout process until a successful payment is transacted; the claim is directed to a settlement method, that is able to send information about the payment status to display device, and therefore, when it is capable of sending completion information, it would be capable of sending failure information).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, that the ability for Migdal to send information about the complete payment, the equivalent technology would be used to send information about a failed payment (See MPEP 2144.06 II, when sending information, the same technology is used, it is merely the information being sent that is different).
Migdal fails to explicitly disclose acquiring the purchased commodity settlement information with successful cost payment and corresponding to the customer terminal, and obtaining a commodity category and shopping frequency based on the purchased commodity settlement information; 13Docket No. 536718US Preliminary Amendmentdetermining a recommended commodity and purchase cycle according to the commodity category and the shopping frequency, and determining pushing time based on the purchase cycle; pushing the recommended commodity to the customer terminal based on the pushing time; and receiving commodity preferential information, judging whether the commodity preferential information is matched with the recommended commodity, and pushing the recommended commodity and the commodity preferential information to the customer terminal under the condition that the commodity preferential information is matched with the recommended commodity.  
Flowers teaches acquiring the purchased commodity settlement information with successful cost payment and corresponding to the customer terminal, and obtaining a commodity category and shopping frequency based on the purchased commodity settlement information (Flowers Para. [0147] a shopping profile is created based on the shopping habits of the user); 13Docket No. 536718US Preliminary Amendment 
determining a recommended commodity and purchase cycle according to the commodity category and the shopping frequency, and determining pushing time based on the purchase cycle (Flowers Para. [0153-0154] the user shopping profile, combined with their overall purchase history may be combine to create an ideal notification to the user, at a specific time);  
pushing the recommended commodity to the customer terminal based on the pushing time (Flowers Para. [0153-0154] the user shopping profile, combined with their overall purchase history may be combine to create an ideal notification to the user, at a specific time); 
and receiving commodity preferential information, judging whether the commodity preferential information is matched with the recommended commodity, 
and pushing the recommended commodity and the commodity preferential information to the customer terminal under the condition that the commodity preferential information is matched with the recommended commodity (Flowers Para. [0153-0154] the user shopping profile, combined with their overall purchase history may be combine to create an ideal notification to the user, at a specific time; Para. [0081] using a plurality of advanced techniques to push notifications). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout terminal of Migdal with the shopping profile taught by Flowers. The motivation for doing so would be to create an promotion specific to a user, that is responsive to their interests and increases enticement for the purchase of specific goods (Flowers Para. [0004] increasing product purchases by creating targeted product recommendations).   
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687